730



           OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                              AUSTIN
GROVERSELLERS
ATTQRNE~  GLNLRAL
 iicmoreble J-8    3.    UU~SOA,   SI.,   Psi:8 2



 i;b. O-3191,which diaoutwes thi8 matter in detail and whioh
 fully BA~WYIX~ your QloIItion. Thtr Statutcr r in que8tion has been
 .isaendediA other partioularr #in04 the 188U&UlW# Of that OPiniOn,
 but the.prorlalon8 dealing rl~th ttts 5hurllf'8 auto and travel
 exjwisae hevo not beon ehar&ed riAoe the opinion w88 i68uud.

           2~. ~ublleatfoa Of th8 deliAqW#At t8X r#oOrQ is &is-
 oretlonary with the Comadaol~nsr~~Court, and a fallum to
 publirh 8UOh list i8 n0 &8rW3~  &I a Wit fOS tiX@a dU@. Arti.



 tho general xule.

              sowever, 'in certain 081188," the ~'0~timman0 that the
 Comd8siontra*   Court publfah a blinqwnt    li8t A8 Yti8twy.
 IA ArtiOh   7346, the COE&dll810nol8' aOUt  i8 WthOfllod     t0 h8VO
 a list lsade or 8ny s0a1          oaitkd rFoP %ha t8* roll8
 r0r any year or yoarr              and or any invalid **8asaaent8
 0~ realty. hftiOl6 7347 &~OVid08 iOr I'W8808UWt          Or 8Wh
 pI'OpWti'38, and Article 7349 SO@%08   th8 COari+8@&W+    Oautt
 to publi8h suoh lt8t.   YaibU'O 6t$publi8h 8Wh 118% i# a bmII80
 in 8 tPX 8tit  011 lv Of 8Uah rO488e8DlSO8t8.  0egWW8  W. Taba-
 880 aOA8Ol%aatOd Lad*~Ad13At SOhR+UiDi8trbt,   94$3. %. (id)
 537, writ dr error rdwb.
              se a 0
                   no t
                      fi& eng
                           d Ib th
                                 lX8OQtiW8
                                   W                t0 the &0A4r81
 rule, 8Upn.



APPROVIQSEP    21 1944